—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Huttner, J.), entered May 27, 1992, which denied their motion to restore the action to the Supreme Court calendar.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
In July 1991, the plaintiffs’ action was transferred to the Civil Court, Kings County, pursuant to CPLR 325 (d). By an order dated August 27, 1991, the defendants were granted summary judgment over the plaintiffs’ opposition. The plaintiffs, who at the time were represented by counsel, never appealed the August 27, 1991, order. The unappealed grant of summary judgment to the defendants finally adjudicated the plaintiffs’ claims. Thus, the plaintiffs are barred from relitigating their claims against the defendants "even if based upon different theories or if seeking a different remedy” (O’Brien v City of Syracuse, 54 NY2d 353, 357; Romano v Astoria Fed. Sav. & Loan Assn., 111 AD2d 751; Kret v Brookdale Hosp. Med. Ctr., 93 AD2d 449, affd 61 NY2d 861). Thompson, J. P., Sullivan, Ritter and Friedmann, JJ., concur.